Title: Thomas Barclay to John Adams, 9 July 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir
          Paris 9th. July 1784—
        
        I wrote you last post since which I was Informed your things were stop’d at Brussells, This must have been Intirely through the Ignorence of the person who had them under his Care He had nothing to do but to Open the Trunks, shew there was nothing Contraband

in them and so pass on— and this Idea I impressd as much on him by means of a person who spoke Dutch, as was in my power— But He to avoid the Trouble of having the things Examind Reported them as yours, and this occasiond all the delay that has happen’d—
        I immediately went to Passy, and mentiond that a few things which I had sent you had been stoped at Brussells, and both Doctor Franklin and Mr. Wm. Franklin were very ready to do anything in their power, but on talking it over we all thought it better that the application shou’d be made at Brussells by youself—and I suppose you did it Immediately on hearing of the accident—
        Mr. Heartly remains here— I have little doubt but I shall have the pleasure of seeing you at Paris before the summer is over.— I will lend you your Cistern during your stay, and if you want a small House, and I Can spare the one I am in, I think it will suit and please you
        I am persuaded you must Come—
        Adieu, My Dear Sir and beleive me— / Yrs. Very much
        
          Thos Barclay
        
      